COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re Bouchard Transportation Co., Inc.
Appellate case number:       01-21-00686-CV
Trial court case number:     2019-85459
Trial court:                 127th District Court of Harris County
       On December 9, 2021, relator, Bouchard Transportation Co., Inc., filed a petition
for a writ of mandamus. In their mandamus petition, relator challenges the trial court’s
October 5, 2021 order denying relator’s “Motion to Dismiss or, in the Alternative, to
Transfer and Plea in Abatement.”
        Also on December 9, 2021, relator filed a “Motion for Stay,” seeking “a stay of the
trial court’s orders denying” relator’s motion to dismiss. According to relator’s motion,
the stay is necessary because the trial court “granted Plaintiffs’ motion for a preferential
trial setting and indicated that trial would be set in early 2022.” While, according to relator,
the trial court “has not issued an order setting the case for trial,” the trial court “stated
during a status conference on December 6, 2021 that the trial court would set the case for
trial on January 31, or February 1, 2022.” Accordingly, relator seeks a stay of the trial
court proceedings “to maintain the status quo of the parties,” and if a stay is not granted,
relator would potentially “be required to prepare for and proceed to trial in an improper
venue.”
       On December 10, 2021, real parties in interest, Robert Dunham, Timothy Lerette,
and Lonnie Roberts, filed a letter with the Court advising of their intent to file a response
to relator’s motion to stay. On December 20, 2021, real parties in interest filed their
response with the Court. Also on December, 20, 2021, relator filed a reply in support of
its motion to stay the trial court proceedings pending resolution of its petition for writ of
mandamus.
      Relator’s motion to stay is granted. Proceedings in trial court case number
2019-85459 are stayed. This stay is effective until disposition of relator’s petition for writ
of mandamus or further order of this Court.
        We further request a response to the petition from the real parties in interest. The
response(s), if any, is due to be filed with this Court no later than ten days of the date
of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court

Date: ___December 28, 2021____